                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            BEAUFORT DIVISION

BEAUFORT RENTALS LLC, EVERETT          )
BALLENGER, MATHEW FLEWELLING,          )
and BOCVE LLC,                         )
                                       )
                  Plaintiffs,          )
                                       )              Civil No. 9:18-cv-02658-DCN
            vs.                        )
                                       )                      ORDER
WESTCHESTER FIRE INSURANCE             )
COMPANY and PATRICIA MILLER,           )
                                       )
                  Defendants.          )
_______________________________________)

       The following matter is before the court on defendant Westchester Fire Insurance

Company’s (“Westchester”) motion to dismiss, ECF No. 4. For the reasons set forth

below, the court grants the motion.

                                  I. BACKGROUND

       This case arises out of an insurance coverage dispute. Westchester issued an

insurance policy (“the Policy”) to plaintiff Beaufort Rentals LLC (“Beaufort Rentals”).

Plaintiff Everett Ballenger (“Ballenger”) is the broker in charge of Beaufort Rentals, and

plaintiff Mathew Flewelling (“Flewelling”) is the manager of Beaufort Rentals.

Defendant Patricia Miller (“Miller”) worked for Beaufort Rentals in 2016. Beaufort

Rentals, Ballenger, Flewelling, and plaintiff BOCVE LLC (“BOCVE”) (collectively,

“plaintiffs”) are seeking coverage from Westchester pursuant to the Policy in an

underlying lawsuit by Tansi Village Property Owners Association (“Tansi”).

       Tansi entered into a contract with Beaufort Rentals to conduct various business

for Tansi, including procuring and maintaining insurance for Tansi’s boat dock, pool, and



                                             1
clubhouse. In October 2016, Hurricane Matthew caused damage to the pool and

clubhouse and almost completely destroyed the boat dock. Tansi alleges that after the

damage occurred, Miller, as an agent of Beaufort Rentals, informed Tansi that there was

no insurance on the boat dock, despite alleged repeated assurance that there was

insurance on the dock. In addition, Tansi discovered that the insurance on the pool and

clubhouse had lapsed, the insurance could have been reinstated while Hurricane Matthew

was approaching, and plaintiffs and Miller allegedly never submitted payment to reinstate

the insurance. As a result, on October 25, 2017, Tansi sued plaintiffs, Miller, and another

party uninvolved in the instant case seeking damages in the Court of Common Pleas for

the Fourteenth Judicial Circuit in Beaufort County, South Carolina (“the underlying

suit”). Tansi asserted causes of action for breach of contract, breach of contract

accompanied by a fraudulent act, negligence, breach of fiduciary duty, negligent

misrepresentation, aiding and abetting a breach of fiduciary duty, and fraud/constructive

fraud. All of the causes of action relate to plaintiffs’ and Miller’s alleged failure to

procure insurance on the boat dock and to make insurance premium payments on the pool

and clubhouse.

       Plaintiffs allege that Westchester has a duty to defend them in the underlying suit.

However, when Beaufort Rentals notified Westchester of the underlying suit,

Westchester refused to defend plaintiffs. As a result, plaintiffs now seek a declaratory

judgment in the instant case declaring that Westchester has a duty to defend plaintiffs.

Plaintiffs originally filed their suit on August 22, 2018 in the Court of Common Pleas for

the Fourteenth Judicial Circuit in Beaufort County, South Carolina. Westchester

removed the case to federal court based on diversity jurisdiction on September 28, 2018.



                                               2
In its notice of removal, Westchester asserts that plaintiffs improperly named Miller as a

defendant to destroy diversity jurisdiction, to which plaintiffs never responded. Then on

October 5, 2018, Westchester filed a motion to dismiss. ECF No. 4. Plaintiffs

responded, ECF No. 5, and Westchester replied, ECF No. 7. The motion is ripe for

review.

                                      II. STANDARD

          A Rule 12(b)(6) motion for failure to state a claim upon which relief can be

granted “challenges the legal sufficiency of a complaint.” Francis v. Giacomelli, 588

F.3d 186, 192 (4th Cir. 2009) (citations omitted); see also Republican Party of N.C. v.

Martin, 980 F.2d 943, 952 (4th Cir. 1992) (“A motion to dismiss under Rule 12(b)(6) . . .

does not resolve contests surrounding the facts, the merits of a claim, or the applicability

of defenses.”). To be legally sufficient, a pleading must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). A Rule 12(b)(6) motion should not be granted unless it appears certain that the

plaintiff can prove no set of facts that would support his claim and would entitle him to

relief. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). When

considering a Rule 12(b)(6) motion, the court should accept all well-pleaded allegations

as true and should view the complaint in a light most favorable to the plaintiff.

Ostrzenski v. Seigel, 177 F.3d 245, 251 (4th Cir.1999); Mylan Labs., Inc., 7 F.3d at 1134.

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content



                                               3
that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id.

                                    III. DISCUSSION

        A. Miller as a Defendant

        In its notice of removal, Westchester contends that Miller is a nominal party, that

plaintiffs fraudulently joined Miller as a defendant to destroy diversity jurisdiction, and

that the court should realign Miller as a plaintiff. As support for its argument,

Westchester indicates that plaintiffs asserted no cause of action against Miller and seek

no relief from her in their complaint. Moreover, Westchester points out that Miller, like

plaintiffs, is a defendant in the underlying suit, and in her answer in the underlying suit,

she “advocate[s] a finding of coverage,” aligning her with plaintiffs’ position. ECF No. 1

at 7. Plaintiffs did not respond to Westchester’s argument.

        Westchester removed this case based on diversity jurisdiction pursuant to 28

U.S.C. §§ 1332, 1441, and 1446. Federal district courts have jurisdiction over “all civil

actions where the matter in controversy exceeds the sum or value of $75,000 . . . and is

between . . . citizens of a State and citizens or subjects of a foreign state.” 28 U.S.C. §

1332(a)(2). Here, plaintiffs are all South Carolina citizens, and Westchester is a

Pennsylvania citizen. However, Miller is a citizen of South Carolina, so if her status as a

defendant is proper, she would destroy diversity, and the court would not have

jurisdiction.

        Westchester asks the court to realign Miller as a plaintiff. When determining if

diversity jurisdiction exists, it is the duty of the court to “look beyond the pleadings, and

arrange the parties according to their sides in the dispute.” City of Indianapolis v. Chase



                                              4
Nat. Bank of City of New York, 314 U.S. 63, 69 (1941). When it is appropriate, a court

may realign parties after removal to create diversity jurisdiction. Lott v. Scottsdale Ins.

Co., 811 F. Supp. 2d 1220, 1223 & n.4 (E.D. Va. 2011) (collecting cases).

       The Fourth Circuit applies the two-step principal purpose test to determine

whether parties are properly aligned in a lawsuit. The first step requires the court to

“determine the primary issue in the controversy.” U.S. Fid. & Guar. Co. v. A & S Mfg.

Co., 48 F.3d 131, 133 (4th Cir. 1995). “Next, the court should align the parties according

to their positions with respect to the primary issue.” Id. In a declaratory judgment action

involving an insurance company’s duty to defend, the parties’ interests are aligned based

on whether they believe the insurance company has a duty to defend. See Lott, 811 F.

Supp. 2d at 1224 (realigning the defendant as a plaintiff in an insurance duty-to-defend

declaratory judgment action when the defendant had an interest in establishing that the

defendant insurance company had a duty to defend it); cf. Bi-Lo, LLC v. Nat’l Union Fire

Ins. Co. of Pittsburgh, 2014 WL 12605522, at *7 (D.S.C. Apr. 30, 2014) (realigning the

defendant as a plaintiff in an insurance duty-to-defend declaratory judgment action when

the defendant could be an assignee of the right to indemnification from the defendant

insurance company).

       Here, the primary issue is whether Westchester has a duty to defend plaintiffs in

the underlying suit. The plaintiffs and Miller are defendants in the underlying suit, and as

such, Miller has an interest in establishing Westchester’s duty to defend. Miller has had

no involvement in the instant suit in federal court thus far, but as Westchester indicates,

in her answer to the state court complaint, she states that she “joins with the Plaintiffs in

requesting this Honorable Court to declare the rights of the parties under the Insurance



                                              5
Contract and the Defendant Westchester Fire Insurance Company has a duty to defend

the Plaintiffs and Defendant Miller.” ECF No. 1-1 at 10. Moreover, there are no claims

against Miller in the complaint, and plaintiffs seek no relief from Miller. In fact,

plaintiffs seek relief on behalf of Miller, asking the court to declare “that Westchester has

a duty to defend Ballenger, Flewelling, Miller, BOCVE and Beaufort Rentals.” Id. at 5

(emphasis added). There is simply nothing to indicate why Miller would be named as a

defendant in this action. Thus, it is clear that Miller is not properly aligned as a

defendant and must be realigned as a plaintiff. Because Miller is realigned as a plaintiff,

the court need not address whether she is a nominal party or was fraudulently joined.

With Miller realigned as a plaintiff, there is complete diversity between the parties, and

the court has jurisdiction.

       B. Motion to Dismiss

       Westchester argues that this case should be dismissed because the plain language

of the Policy shows that the Policy excludes coverage for the underlying suit. The Policy

excludes coverage “for Damages or Claims Expenses on account of any Claim”

“alleging, based upon, arising out of, or attributable to the failure to effect or maintain

any insurance or bond” (“the Exclusion”). ECF No. 4-3 at 6, 15. Plaintiffs respond that

Westchester has a duty to defend plaintiffs against risk of loss in their performance of

professional services, which includes, they argue, the underlying suit. Plaintiffs appear to

contend that the Exclusion does not apply to the underlying suit because the Exclusion

only relates to property management, and there is no mention of property management in

the underlying suit or the complaint in the instant suit.




                                              6
       “Pursuant to South Carolina law, an insurer’s duty to defend is determined by the

allegations of the underlying complaint.” Union Ins. Co. v. Soleil Grp., Inc., 465 F.

Supp. 2d 567, 572 (D.S.C. 2006). “If the underlying complaint creates a possibility of

coverage under an insurance policy, the insurer is obligated to defend.” Id. at 573

(quoting Isle of Palms Pest Control Co. v. Monticello Ins. Co., 459 S.E.2d 318, 319 (S.C.

Ct. App. 1994)). Here, the allegations in the underlying suit all relate to plaintiffs’

alleged failure to procure insurance for Tansi’s boat dock and alleged failure to reinstate

lapsed insurance for Tansi’s pool and clubhouse.

       In order to determine if Westchester has a duty to defend these allegations in the

underlying suit, the court must examine the language of the Policy and the Exclusion to

determine if they apply to the allegations. “An insurance policy is a contract between the

insured and the insurance company, and the terms of the policy are to be construed

according to contract law.” Auto Owners Ins. Co. v. Rollison, 663 S.E.2d 484, 487 (S.C.

2008). “The cardinal rule of contract interpretation is to ascertain and give legal effect to

the parties’ intentions as determined by the contract language.” Beaufort Cty. Sch. Dist.

v. United Nat’l Ins. Co., 709 S.E.2d 85, 90 (S.C. Ct. App. 2011) (citing Schulmeyer v.

State Farm Fire & Cas. Co., 579 S.E.2d 132, 134 (S.C. 2003)). “If the contract’s

language is clear and unambiguous, the language alone, understood in its plain, ordinary,

and popular sense, determines the contract’s force and effect.” Id. (citing Schulmeyer,

579 S.E.2d at 134). “However, an insurance contract which is ‘in any respect ambiguous

or capable of two meanings must be construed in favor of the insured.’” Id. (quoting

Reynolds v. Wabash Life Ins. Co., 161 S.E.2d 168, 169 (S.C. 1968)). Moreover, “[t]he




                                              7
rules of contract construction require exclusionary clauses to be narrowly interpreted.”

Id. at 96 (citing Buddin v. Nationwide Mut. Ins. Co., 157 S.E.2d 633, 635 (S.C. 1967)).

       Here, the Policy contains exclusions for claims for which Westchester is not liable

for damages or claim expenses. ECF No. 4-3 at 6. An endorsement titled “Property

Manager and Real Estate Endorsement (Lockbox, Civil Rights)” contains additional

exclusions, including the Exclusion. The Exclusion states that “[t]he Company shall not

be liable for Damages or Claims Expenses on account of any Claim” “alleging, based

upon, arising out of, or attributable to the failure to effect or maintain any insurance or

bond.” ECF No. 4-3 at 6, 15. As such, it is clear that, according to the terms of the

Policy, Westchester does not have a duty to defend claims that seek damages for

plaintiffs’ failure to effect or maintain insurance. The claims in the underlying suit are

exactly these types of claims.

       Plaintiffs contend that Westchester has a duty to defend them “against risk of loss

in [their] performance of professional services.” ECF No. 5 at 2. They argue that the

issue in this case is whether plaintiffs’ business management of Tansi is included in the

definition of “professional services.” However, the flaw in plaintiffs’ argument is that

even if the Policy’s definition of “professional services” includes the business

management of Tansi, meaning the Policy covers plaintiffs’ relationship with Tansi, the

Exclusion still applies to the underlying suit.

       Moreover, plaintiffs’ apparent argument that the Exclusion does not apply

because it is found in the “Property Manager and Real Estate” endorsement is without

merit. Plaintiffs seem to argue the Exclusion only applies to property management

because it is in the “Property Manager and Real Estate” endorsement. They contend that



                                              8
there is no mention of property management in either the underlying suit or plaintiff’s

complaint, and by mentioning the Exclusion, “Westchester seeks to redefine the Tansi

action as one involving ‘property management.’” ECF No. 5 at 3. However, there is

nothing in the endorsement to suggest that the exclusions it contains only apply to

property management. The endorsement states that “Section III, Exclusions, is amended

as follows” and then lists the Exclusion as to be added to Section III. ECF No. 4-3 at 15.

Moreover, a reading of the endorsement indicates that the property manager portion of

the endorsement’s title refers to the portion of the endorsement containing an amendment

to Item 7 of the Declarations, not to the portion containing the amendments of the

exclusions in Section III. Finally, the Policy explicitly states that “[t]he titles and

headings to the various . . . endorsements of the Policy are included solely for ease of

reference and do not in any way limit, expand or otherwise affect the provisions of such

. . . endorsements.” ECF No. 4-3 at 10. Therefore, it is clear that the Exclusion applies to

the entire Policy, not just to property management.

        Because the Policy does not create a duty to defend claims seeking damages for

plaintiffs’ failure to procure or maintain insurance, and the underlying suit seeks damages

for plaintiffs’ alleged failure to procure and maintain Tansi’s insurance, Westchester does

not have a duty to defend plaintiffs in the underlying suit.




                                               9
                               IV. CONCLUSION

      For the reasons set forth above, the court GRANTS the motion to dismiss.

      AND IT IS SO ORDERED.




                                  DAVID C. NORTON
                                  UNITED STATES DISTRICT JUDGE

November 29, 2018
Charleston, South Carolina




                                        10
